Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further reviewing the record, Applicant’s argument (08/20/2020) that claim 1 and claim 11 are clearly related since both alleged inventions of claim 1 and 11 require the exact same coating formulation has been found persuasive. For that reason, claim 11 which has been withdrawn is not rejoined. 
 
Claims Status
Claims 1, 4-8, and 11 are pending and under examination. Claims 2, 3, 9, and 10 are canceled. 

Action Summary
Claims 1 and 4-8 rejected under 35 U.S.C. 103 as being un-patentable over Jampani et al. (WO03/028762 A1) in view of Shiow-Fern Ng et al., European journal of Pharmaceutical Sciences, Volume 51, 23 January 2014, Pages 173-179 are withdrawn.

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference request, filed 11/18/2021, with respect to the rejection(s) of claim(s) 1, 4-8, and 11 under 35 U.S.C 103 have been fully considered and 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 The cell culture in the claim appears to be interpreted in  Since the claim is interpreted to be a product, the construed cell culture in the product claims does not appear to further limit the structural components of the composition. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
The recitation “…wherein the coating formulation exhibits antiviral, antifungal, antibacterial, anticandidal activity in the plant seeds…” in claim 1 also renders claim 1 indefinite. Said recitation appears to be a Markush grouping that requires an open list of alternatives. Said Markush grouping is improper because it is not clear whether the claim requires (1) all antiviral, antifungal, antibacterial, and anticandidal activity or (2) requires antiviral, antifungal, antibacterial, or anticandidal activity. That means “and” or “or” is missing. If one were to interpret the claim to require all antiviral, antifungal, antibacterial, and anticandidal activity using “and”, the independent claims 4-6 would be subjected to a 35 U.S.C. 112 (pre-AIA ), fourth paragraph rejection for failing to include all the limitations of the claim upon which it depends. However, because of the independent claims 4-6 are presumed to further limit the antiviral, antifungal, antibacterial, anticandidal activity of claim 1, claim 1 is interpreted to recite a Markus grouping in the alternative, i.e. antiviral, antifungal, antibacterial, or anticandidal activity. 
Claim 8 appears to contain both a product and method step of using the product, rendering the claim indefinite as the claim contains more than one statutory class of invention. Since the claim is interpreted to be a product, the method step (applying to annual plant seed 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. (WO2007/031198 A1) in view of Kitamura et al. (US 4,250,660), Reus et al. (WO2010/107312 A1) and Guthery et al., Am J Infect Control. 2005 Feb; 33(1): 15–22.
Bruns et al. teaches a synergistic composition for protecting wood or wood material comprising triclosan and at least on microbial active compound that includes zinc pyrithione among other microbial active compounds, see claims 7-11. Said composition exhibits antifungal activity, see Abstract.  The fungicidal activity of the synergistic mixtures is unexpectedly higher than the sum of the fungicidal activity of the respective fungicides alone, see page 4, paragraph 19.  Moreover, Bruns et al. teaches the use concentrations of triclosan or the combination of triclosan with at least one other microbicidal active ingredient preferably in the range from 0.001 to 5 weight percent, based on the material to be protected, see page 4 last para bridging page 4, first para. Bruns et al. further teaches the composition can include carboxymethyl cellulose as a binder, see page 3; paragraph 14. Bruns et al. teaches the microbial compositions 
Bruns et al. does not teach zinc pyrithione is 0.5-2% by volume, and the triclosan is 0.01-0.05% by volume.
Kitamura et al. teaches a coated seed comprising a coating powder and a water-soluble binder, wherein the coating is carried out by the binder, see claims 1, 6, and 8. Moreover, Kitamura et al. teaches the water-soluble binder includes carboxymethyl cellulose, see claim 11.   
Reus et al. teaches it is common to provide seeds with a coating to protect the seeds from damage during handling, to prevent dust and give a cosmetic appearance. Such coatings can also afford the advantages of protecting the seeds from pests and diseases attack and smoothing the seed surface to make planting easier. In order to control the seed germination, or the germination rate, plant nutrients or other growth stimulating agents can be incorporated into the seed coating. Plant protecting agents, such as pesticides (e.g. fungicides and insecticides), may be incorporated to further protect the seed from disease and/or pest attack, see para [0002]. 
With respect to the zinc pyrithione in the amount of 0.5-2% by volume and the triclosan in the amount of 0.01-0.05% by volume; the cited references do not teach % by volume. the instant specification page 10, third paragraph teaches the process of developing seed coating formulation containing zinc pyrithione, triclosan and carboxymethyl cellulose for surface sterilization is performed by mixing 5 g carboxymethyl cellulose within 964.16 g water at 50oC. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the coating formulation in the preferred amount taught by Bruns et al. for protecting wood against fungi to give Applicant’s claimed invention. One would have been motivated by the fact that Bruns et al. teaches the use concentrations of triclosan or the combination of triclosan with at least one other microbicidal active ingredient preferably in the range from 0.001 to 5 weight percent, based on the material to be protected, see page 4 last para bridging page 4 also because carboxymethyl cellulose is the compound that allows the formulation to coat to seed as taught by Kitamura et al. and also because Reus et al. teaches in order to control the seed germination, or the germination rate, plant nutrients or other growth stimulating agents can be incorporated into the seed coating. Plant protecting agents, such as pesticides (e.g. fungicides and insecticides), may be incorporated to further protect the seed from disease and/or pest attack, see para [0002]. As such, the skilled artisan would reasonably 
With respect to “for coating plant seeds” limitation. Said limitation is not taught or recognized by the prior art. However, since the formulation of Bruns et al. in view of Kitamura et al. and Reus et al. and that claimed are substantially similar in structure, the formulation of Bruns et al. in view of Kitamura et al. and Reus et al. is capable of coating plant seeds absent evidence to the contrary. 
With respect to the coating formulation enhances a germination ability of plant seeds, Reus et al. teaches in order to control the seed germination, or the germination rate, plant nutrients or other growth stimulating agents can be incorporated into the seed coating. Plant protecting agents, such as pesticides (e.g. fungicides and insecticides), may be incorporated to further protect the seed from disease and/or pest attack, see para [0002]. Therefore, one would reasonably expect the obvious formulation taught by Bruns et al. in view of Kitamura et al. and Reus et al. to enhance germination ability of plant seeds. 
Additionally, with respect to the coating formulation shows a cytopathic effect on cells in a cell culture. Said limitation is not taught by the combined teachings of Bruns et al. in view of Kitamura et al. and Reus et al. The combined teachings of Bruns et al. in view of Kitamura et al. and Reus et al. do not also teach the coating formulation shows activity against the yeast Candida spp., the fungus Aspergillus spp., and the bacteria Pseudomonasaeruginosa.
However, Guthery et al. teaches zinc pyrithione exhibits cytopathic effect in RNA-enveloped virus, see table 3 and bacterial activity against pseudomonas aeruginosa, candida species, and aspergillus species, see Table 1. Therefore, since zinc pyrithione is known to have . 
 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. (WO2007/031198 A1) in view of Kitamura et al. (US 4,250,660), Reus et al. (WO2010/107312 A1) and Guthery et al., Am J Infect Control. 2005 Feb; 33(1): 15–22 as applied to claims 1 and 7 in further view of Lee, Korean J. Pl. Prot. 18(2) : 63-71 (1979) and Londo et al., PNAS, June 20, 2006, vol. 103, no. 25. 
The teachings of Bruns et al. in view of Kitamura et al. and Reus et al. 
Bruns et al. in view of Kitamura et al. and Reus et al. collectively do not teach plant seed. 
Lee teaches the use of non-mercurious seed disinfectants for rice seed for the protection of fusarium moniliforme comprising fungicides such as zinc omadine (aka zinc pyrithione), see Abstract. 
Londo et al. teaches through the process of domestication, cultivated rice has lost many of the traits associated with other wild grass species; in addition to a shift from perennial to O. rufipogon in its nonshattering seeds, lack of awns, erect habit, and high grain yield, see page 9578, right col, last para. 
It would have been obvious to one of ordinary skill in the art at the time the invention was file to use or apply the coating formulation taught by the teachings of Bruns et al. in view of Kitamura et al. and Reus et al. to perennial or annual rice plant seeds to give Applicant’s claimed invention. One would have been motivated by the fact that zinc pyrithione has been known to be used to disinfect rice seeds against fungi such as Fusarium multiforme as taught by Lee and also because rice seed can be cultivated annually or perennially as taught by Londo. One would have a reasonable expectation of success of using apply the coating formulation taught by the teachings of Bruns et al. in view of Kitamura et al. and Reus et al. to perennial or annual rice plant seeds as a seed coating in order to protect the rice plants from microorganisms. 
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628